Citation Nr: 1604936	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  04-33 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a foot disorder other than tinea pedis, as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1969 to July 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2003, by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis.  In September 2007, the Veteran testified during a Board hearing before a retired Veterans Law Judge.  A transcript is of record.

In November 2007, the Board, in pertinent part, denied the Veteran's claim of service connection for tinea pedis.  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order in February 2009, the Court granted a Joint Motion for Remand (Joint Motion), vacating the November 2007 Board decision.  The parties agreed that the Board had not fully addressed whether the claimed tinea pedis was aggravated by his service-connected diabetes mellitus.

In July 2009 and June 2013, the Board remanded the claim for additional development of the record.

In September 2013, the matter was returned to the Board.  At that time, the Board bifurcated the appeal into a claim of service connection for tinea pedis, and a claim of service connection for a foot disorder other than tinea pedis, as the record showed various diagnoses involving the feet.  The Board then denied the claim of service connection for tinea pedis and remanded the above-captioned matter for additional development of the record. 

In January 2014 and November 2014, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A preliminary review of the record shows that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran. 

As noted in the Introduction, in September 2007, the Veteran testified at an in-person hearing before a Veterans Law Judge (VLJ) at the St. Louis RO.  He was informed in October 2015 that the VLJ that presided over his hearing was no longer employed by the Board and, so, he had a right to another hearing conducted by a VLJ who will ultimately decide his appeal.  See 38 C.F.R. § 20.707.  The Veteran responded that he desired a hearing before a VLJ via video teleconference at the local RO. 

Therefore, the appeal must be remanded so that the Veteran can be rescheduled for a videoconference hearing as requested.  38 C.F.R. § 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

